Exhibit 10.1















April 24, 2020



[Name]

[Address]







Re:Compensation Changes



Dear [Name]:



In light of current market conditions and actions taken by Archrock, Inc. (the
“Company”) to reduce costs and improve cash flow, you and the Company have
agreed to implement a [  ]% reduction in your base salary. In connection with
this reduction, effective as of June 7, 2020, your annual base salary will be $[
].



For purposes of calculating any other payments or benefits, including without
limitation for purposes of calculating your severance payments and benefits if
you incur a Qualifying Termination of  Employment (as  defined  in  your  CoC
 Agreement  or Severance  Agreement  (each  defined  below),  as  applicable),
whether under the CoC Agreement or Severance Agreement (as applicable), or
otherwise, but excluding 401(k) contributions and benefits (which must be tied
to actual compensation levels), the Company will apply your pre-reduction base
salary. For purposes of this letter, (i) “CoC Agreement” means the change of
control agreement between you and the Company and (ii) “Severance Agreement”
means the severance benefit agreement between you and the Company. Similarly, if
you die or become  disabled,  then  for  purposes  of  calculating  your  life,
 accidental  death  and  disability,  short-term disability and long-term
disability insurance benefits provided or made available by the Company or its
affiliates, the Company will apply your pre-reduction base salary, to the extent
permitted by the Company’s insurers.



Notwithstanding the foregoing or anything to the contrary in the CoC Agreement
or the Severance Agreement, by signing this letter, you hereby waive any right
you may have to resign your employment with the Company for “Good Reason” for
purposes of such agreements due to a material reduction in your base salary
based on the changes to your compensation that are described in this letter.
However, in the event of any subsequent reduction in your base salary, the
cumulative impact of the subsequent reduction and the compensation changes
described in this letter may be taken into account for purposes of determining
whether “Good Reason” exists under the CoC Agreement or the Severance Agreement
(as applicable).



Please acknowledge your acceptance of, and agreement to, the terms and
conditions set forth in this letter by signing and dating this letter in the
space provided below and returning it to the Company. Should you have any
questions about this letter, please contact [                      ] at [      
       ].

















--------------------------------------------------------------------------------

Sincerely,



ARCHROCK, INC.









By: [Name] [Title]



Acknowledged and Agreed:







By:



Print Name: Date:



--------------------------------------------------------------------------------